Citation Nr: 0121833	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for duodenal ulcer 
disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel

INTRODUCTION

The veteran served on active duty from April 21, 1960 to 
September 15, 1960.  This appeal is before the Board of 
Veterans' Appeals (Board) from a May 1999 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's application 
to reopen his claim of service connection for duodenal ulcer 
disease.

The veteran presented testimony at a videoconference hearing 
held by the undersigned Member of the Board in May 2001.


FINDINGS OF FACT

1.  An unappealed rating decision in February 1961 denied 
service connection for duodenal ulcer disease, essentially on 
the basis that such disability preexisted service and was not 
aggravated therein. 

2.  Evidence submitted since the February 1961 rating 
decision was not previously of record, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the February 1961 rating decision is 
new and material, and the claim for service connection for 
duodenal ulcer disease may be reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
This claim was pending when the VCAA was enacted.  Hence VCAA 
applies to this case.  38 U.S.C.A. § 5107 (West Supp. 2001).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
In light of the determination below, the veteran is not 
prejudiced by the Board's consideration of the matter at hand 
without first referring the case to the RO for initial 
consideration of the impact of the VCAA on this claim.  

The RO previously denied service connection for duodenal 
ulcer disease in February 1961.  The veteran was informed of, 
and did not appeal, that decision.  Hence, it became final.  

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

The Board will consider whether new and material evidence has 
been submitted in accord with the holding in Hodge, supra.  
There is no prejudice to the appellant by the Board's 
appellate consideration herein, because the more flexible 
Hodge standard accords the appellant a less stringent "new 
and material" evidence threshold to overcome, and because the 
decision below is favorable to him.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998).

Historically, it is noted that although the veteran reported 
recent loss of weight on Report of Medical History for 
induction examination purposes in April 1960, an accompanying 
Report of Medical Examination reflected that he had an 
entirely normal clinical evaluation and was deemed to be fit 
for duty.  In May 1960, however, the veteran reported a 
history of stomach problems.  At that time, he complained of 
abdominal pain.  In August 1960, he was again seen with 
complaints of stomach trouble.  A September 1960 GI series 
revealed a tiny duodenal ulcer.  A Medical Board was 
convened; the veteran was hospitalized, and it was determined 
that he had a duodenal ulcer, without obstruction, which 
existed prior to service and was not aggravated by service.  
The Medical Board recommended that the veteran be separated 
from service due to this disability.  

A November 1960 statement of the veteran's private physician 
indicated treatment of the veteran in February 1958 for 
epigastric distress, thought to be acute gastritis.

The veteran filed a claim for direct service connection in 
December 1960.  In conjunction with this claim, he was 
afforded VA examination in January 1961.  A GI series at that 
time confirmed the presence of an active duodenal ulcer.  

In the rating decision of February 1961, the RO found that 
the veteran was not entitled to the presumption of 
aggravation insofar as he had less than 6-months of active 
duty service, and determined that the ulcer disorder pre-
existed service and was not aggravated beyond its natural 
progress during service.  

Seeking to reopen the claim, the veteran has submitted 
service personnel and medical records not previously 
considered.  Significantly, these records included a 
September 1960 clinical summary wherein the examiner, in 
reporting the veterans' medical history, indicated, in 
pertinent part, that "the pain waxed and waned throughout 
[the previous] year and because of an exacerbation of it 
while in service, the patient reported on sick call."  In 
addition, the veteran also submitted copies of pre-service 
and post-service medical treatment records pertaining to his 
duodenal ulcer disease.  The Board finds that these records 
are "new" since they were not available for review in 1961, 
and are "material" since they contain information that 
relates directly to the matter at hand.  As the medical 
evidence added to the record is "new and material," the 
appellant's claim for service connection for duodenal ulcer 
disease must be reopened.  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for duodenal ulcer disease is granted.


REMAND

The VCAA eliminated the concept of a well-grounded claim and 
redefined the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  As was 
noted above, it applies in the instant case.

Because of the change in the law brought about by the VCAA, a 
remand is required for compliance with the notice and duty to 
assist provisions contained in the new law.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  Because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

To assist the RO, the Board has identified certain duties to 
notify and to assist that must met to comply with the VCAA.  
This development does not take the place of the RO's 
responsibility for also ensuring compliance with the VCAA.

During the course of his May 2001 personal hearing, the 
veteran indicated that he received on-going treatment for his 
duodenal ulcer disease since military discharge.  More 
recently, he reported on-going treatment at the VA Outpatient 
Clinic in Mobile, Alabama (VAOPC-Mobile).

The Court has held that the requisition and consideration of 
all available medical records relevant to the issue on appeal 
is necessary for the proper adjudication of a case.  This is 
particularly important with regard to VA medical records 
since VA has constructive notice of medical records in its 
possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In addition, the VCAA provides that efforts to obtain such 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A (West Supp. 2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. §§ 1110, 1131.  The 
appellant will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  Id.

The Board also finds that a medical advisory opinion would 
assist greatly in the adjudication and appellate review of 
this claim.

Accordingly, the case is REMANDED for the following: 

1.  The veteran should be asked to 
identify all sources of treatment he 
received for duodenal ulcer disease since 
military discharge.  Copies of medical 
records from all sources identified, 
including treatment records from the VA 
Outpatient Clinic in Mobile (VAOPC-
Mobile) should be obtained.  Efforts to 
obtain these records must be documented.  
The RO is again advised that efforts to 
obtain VA records should continue until 
they are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  The veteran 
should be advised of what records were 
obtained, what records could not be 
obtained, and what efforts were made to 
obtain the records.  He should also be 
given the opportunity to submit himself 
any records that could not be obtained.

2.  The RO should then schedule the 
veteran for a VA examination by a 
specialist in gastrointestinal disorders.  
The claims folder should be reviewed by 
the examiner in conjunction with the 
examination.  Any diagnostic tests or 
studies indicated should be performed.  
Based on examination of the veteran and 
review of preservice, service, and 
postservice medical records, the examiner 
should provide an opinion as to whether 
it is more likely, less likely or as 
likely as not that during service the 
veteran's duodenal ulcer disease 
increased in severity beyond any natural 
progression.  The examiner's report must 
include an explanation of the rationale 
for the opinion given.  

3.  Following completion of the 
foregoing, the RO must ensure that any 
further notification and development 
action required by the VCAA is completed.  

4.  Thereafter, the RO should 
readjudicate de novo the claim of 
entitlement to service connection for 
duodenal ulcer disease.  If it remains 
denied, the appellant and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to cooperate 
by not reporting for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 


